IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-17-00128-CR

ROY WAYNE GLENN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                             From the 19th District Court
                              McLennan County, Texas
                             Trial Court No. 2016-1796-C1


                                         ORDER

       Appellant’s brief was originally due on or before June 30, 2017. Through a series

of extensions and abatement/reinstatement orders, appellant’s brief was most recently

due on January 26, 2018.

       “Newly-Appointed Counsel’s First Motion for Extension of time to File

Appellant’s Brief” was filed on January 29, 2018. In the motion, it is asserted that this is

the first motion for extension of time sought by this particular counsel, and “another”

thirty days to file appellant’s brief is requested.
        Rule 10.5(b) of the Texas Rules of Appellate Procedure provides:

               All motions to extend time except a motion to extend time for filing
        a notice of appeal must state:

                 (A) the deadline for filing the item in question;

                 (B) the length of the extension sought;

                 (C) the facts relied on to reasonably explain the need for an
                 extension; and

                 (D) the number of previous extensions granted regarding the item
                 in question.

TEX. R. APP. P. 10.5(b)(1) (emphasis added). Appellant’s motion does not comply with

this rule.

        First, the motion does not state the deadline for filing the “item in question.” Id.

(b)(1)(A). Second, even though appellant’s counsel is successor counsel, essentially new,

the motion should note the appellant’s full history/time on appeal and why the current

motion requesting more time should be granted, which would include the fact that first

counsel was removed and current counsel was appointed after so many days. Id.

(b)(1)(C). Third, and most importantly, while counsel asserts this is his first request for

an extension of time to file a brief, this is not the first extension requested. The motion

must state the number of extensions granted regarding the “item in question.” Id.

(b)(1)(D). The item in question is appellant’s brief.

        This brief was to be filed seven months ago. With this extension, appellant would

be given almost nine months to file what should have been filed in 30 days. Nevertheless,

we are not unsympathetic to new counsel’s situation.


Glenn v. State                                                                        Page 2
        Accordingly, appellant’s motion is granted. Appellant’s brief is due February 25,

2018. However, should another motion not in compliance with Rule 10.5(b)(1) and this

order be filed, it will not be ruled on, and the Court may abate this appeal to the trial

court for further proceedings.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed February 7, 2018




Glenn v. State                                                                     Page 3